Exhibit 10.2

 

[ex10iii_001.jpg] 

 

September 17, 2015

 

Steve O’Loughlin

3312 Hudson Avenue Apartment 8E

Union City, NJ 07087

 

Dear Mr. O’Loughlin,

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Senior Director of Finance and Corporate Development.
Speaking for myself, as well as the other members of the Company’s Board of
Directors (the “Board”), we are all very impressed with your credentials and
look forward to your future success in this position.

 

1. Position. The terms of your new position with the Company are as set forth
below:

 

(a)       You shall serve as Senior Director of Finance and Corporate
Development.

 

You shall report to the Executive Chairman or designee and shall perform your
duties for the Company at the Company’s offices except for travel that may be
necessary or appropriate in connection with the performance of your duties
hereunder.

 

(b)       You agree to devote your best efforts and substantially all of your
business time to advance the interests of the Company and to discharge
adequately your duties hereunder. You may perform certain consulting projects
that do not interfere with your Company duties and maintain whatever licenses
required for performance of such consulting activities. Consulting activities
must be non-competitive with the Company’s plans, disclosed and approved on a
case by case basis by your direct supervisor or an authorized Company
representative.

 

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company no later than
October 1, 2015 (“Start Date”). The Company has the right to withdraw this Offer
if you are unable to fulfill the Start Date requirement.

 



 
 

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

4. Compensation.

 

(a)           Base Salary. You will be paid an annual base salary of One Hundred
Seventy Five Thousand dollars ($175,000), which will be paid in accordance with
the Company's regular payroll practices.

 

(b)          Performance Bonus. You shall be entitled to participate in an
executive bonus program, which shall be established by the Board pursuant to
which the Board may award bonuses of up to 20% to you, based upon the
achievement of written individual and corporate objectives such as the Board
shall determine.

 

(c)           Stock Option Grant. The Board has agreed to grant you an option
grant to purchase 100,000 common shares of the Company (the “Grant”) and is
subject to approval by the Compensation Committee.

 

(i)        Stock Options. Such options will have an exercise price equal to the
closing price of the Company’s common stock on your first day of employment (the
“Grant Date”).

 

(ii)       Vesting Schedule. Twenty-eight percent (28%) of the initial options
or restricted stock granted shall vest twelve months after the date of grant and
two percent (2%) of the remainder shall vest each month thereafter until fully
vested. Such additional options or restricted stock will have an exercise price
per share which is equal to fair market value as determined by the Board on the
date of the grant. Two percent (2%) of such additional options or stock shall
vest each month thereafter until fully vested. The term of all options granted
under this Agreement will be for 10 years from the date of grant, subject to
your continuing service with the Company. The options or restricted stock will
be incentive stock options or stock to the maximum extent allowed by the tax
code and will be subject to the terms of the Company’s Amended and Restated 2014
Stock Plan and the Stock Option Agreement between you and the Company.

 

5. Benefits.

 

a.         Benefit plan – Health Insurance, Retirement and Stock Option Plan.
The Company will provide you with the opportunity to participate in the standard
benefits plans currently available to other similarly situated employees. The
Company reserves the right to cancel and/or change the benefits plans it offers
to its employees at any time, subject to applicable law.

b.        Vacation; Sick Leave. You will be entitled to 15 days paid vacation
per year, pro-rated for the remainder of this calendar year. Vacation may not be
taken before it is accrued. You will be entitled to 5 days paid sick leave per
year pro-rated.

 



 2 

 

 

c.        Other Benefits. The Company will provide you with standard business
reimbursements (including mileage, supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts. In addition, you
will receive any other statutory benefits required by law.

 

d.        Reimbursement of Expenses. You shall be reimbursed for all normal
items of travel and entertainment and miscellaneous expenses reasonably incurred
by you on behalf of the Company provided such expenses are documented and
submitted in accordance with the reimbursement policies in effect from time to
time.

 

6. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.

 

7. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, without further obligation or liability.

 

8. Non-Solicitation. You agree that during the term of your employment with the
Company, and for a period of 24 months following the cessation of employment
with the Company for any reason or no reason, you shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt any
of the foregoing, either for yourself or any other person or entity. For a
period of 24 months following cessation of employment with the Company for any
reason or no reason, you shall not attempt to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

9. Arbitration. Any dispute or claim arising out of or in connection with your
employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C. §
21 et seq. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.

 



 3 

 

 

10. Miscellaneous. This Agreement, together with the Confidentiality Agreement,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This Agreement may
not be modified or amended except by a written agreement, signed by the Company
and by you. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will be lessened
or reduced to the extent possible or will be severed and will not affect any
other provision and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. This Agreement will be governed by New York law
without reference to rules of conflicts of law. All notices, requests, demands
and other communications called for hereunder shall be in writing and shall be
deemed given (i) on the date of delivery if delivered personally, (ii) one (1)
day after being sent by a well established commercial overnight service, (iii)
three (3) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing, (iv) upon confirmation of facsimile transfer, if sent by
facsimile or (v) upon confirmation of delivery when directed to the electronic
mail address set forth below, if sent by electronic mail:

 

  If to the Company: 757 Third Avenue, 21st floor     New York, NY 10017        
If to you: Steve O’Loughlin     3312 Hudson Avenue Apartment 8E     Union City,
NJ 07087

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 

(signature page follows)

 

 4 

 

 

Very truly yours,   ACCEPTED AND AGREED:     ACTINIUM PHARMACEUTICALS, INC.  
STEVE O’LOUGHLIN         By: /s/ Sandesh Seth   /s/ Steve O’loughlin       
Signature Title: Executive Chairman            

 

 

5